Title: From George Washington to Alexander Hamilton, 5 November 1794
From: Washington, George
To: Hamilton, Alexander


        
          Dear Sir,
          Philadelphia 5th Novr 1794
        
        Since my last to you, I have received your several letters of the 25th 26th and 29th of last month, & am glad to hear that the Troops continued to be in good health & spirits, notwithstanding the bad weather & the Roads; and that further indications of submission were likely to be manifested by the Insurgents.
        I have not received the rout of either column of the Army—nor a copy of the order establishing them, issued on the day of my departure from Bedford.
        Upon enquiry, I find that it was copies only, of Papers, that had been sent from the Secretary of State’s Office, the originals being adjudge necessary for the Archives.
        For want of a quorum in the Senate, Congress have not yet proceeded on business; and it is questionable, it seems whether it will make a house to day; five members being wanting for this purpose, yesterday afternoon.
        Bache (as I expected) has opened his batteries upon your motives for remaining with the Army. As the papers (I presume) are sent to you, I shall not repeat them. Although there are some late arrivals, the Gazettes have not, as yet, announced any thing new.
        Mrs Hamilton & your family were well yesterday. Mrs Schuyler and Son ( John) and daughter, are there, but talk of going away to day, or to morrow. I am—Your Affecte
        
          Go: Washington
        
      